UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2011 Semiannual Report to Shareholders DWS Global Inflation Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Consolidated Portfolio Summary 10 Consolidated Investment Portfolio 17 Consolidated Statement of Assets and Liabilities 19 Consolidated Statement of Operations 20 Consolidated Statement of Changes in Net Assets 21 Consolidated Financial Highlights 26 Notes to Consolidated Financial Statements 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. If interest rates rise due to reasons other than inflation, the fund's investment in inflation-indexed bonds may not be fully protected from the effects of rising interest rates. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2011 Average Annual Total Returns as of 3/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 1.95% 8.48% 3.18% 5.61% 4.82% Class B 1.55% 7.69% 2.43% 4.81% 4.03% Class C 1.45% 7.58% 2.39% 4.79% 4.03% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -0.86% 5.49% 2.23% 5.03% 4.31% Class B (max 4.00% CDSC) -2.45% 4.69% 1.79% 4.64% 3.89% Class C (max 1.00% CDSC) 0.45% 7.58% 2.39% 4.79% 4.03% No Sales Charges Class S 2.08% 8.77% 3.44% 5.80% 5.01% Institutional Class 2.08% 8.77% 3.47% 5.87% 5.09% Barclays Capital US Treasury: US TIPS Index+ 1.42% 7.91% 3.93% 6.25% 5.48% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on July 8, 2005. Index returns began on July 30, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.05%, 1.86%, 1.80%, 0.94% and 0.68% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Global Inflation Plus Fund — Class A [] Barclays Capital US Treasury: US TIPS Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 8, 2005. Index returns began on July 31, 2005. + The Barclays Capital US Treasury: US TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the US Treasury with at least one year to final maturity. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 3/31/11 $ 9/30/10 $ Distribution Information: Six Months as of 3/31/11: Income Dividends $ Lipper Rankings — Global Income Funds Category as of 3/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 50 of 31 3-Year 96 of 79 5-Year 67 of 99 67 Class B 1-Year 66 of 41 3-Year of 85 5-Year 75 of 99 75 Class C 1-Year 68 of 42 3-Year of 86 5-Year 76 of 99 76 Class S 1-Year 45 of 28 3-Year 89 of 73 5-Year 58 of 99 58 Institutional Class 1-Year 45 of 28 3-Year 88 of 72 5-Year 50 of 99 50 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses for Class A, B, C and S shares; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended March 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Global Inflation Plus Fund .91% 1.66% 1.66% .66% .63% For more information, please refer to the Fund's prospectus. Consolidated Portfolio Summary Asset Allocation (As a % of Consolidated Investment Portfolio excluding Securities Lending Collateral) 3/31/11 9/30/10 Government & Agency Obligations 89% 93% Mortgage-Backed Securities Pass-Throughs 3% — Cash Equivalents 3% 3% Collateralized Mortgage Obligations 2% 1% Corporate Bonds 1% 2% Asset-Backed 1% 1% Common Stocks 1% — 100% 100% Quality (Excludes Cash Equivalents, Short-Term US Treasury Obligations and Securities Lending Collateral) 3/31/11 9/30/10 US Government and Agencies 96% 96% AAA 2% 1% A 1% 2% Not Rated 1% 1% 100% 100% Interest Rate Sensitivity 3/31/11 9/30/10 Effective Maturity 9.0 years 9.6 years Effective Duration 7.8 years 8.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset Allocation, Quality and Interest Rate Sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Consolidated Investment Portfolio as of March 31, 2011 (Unaudited) Principal Amount ($) Value ($) Corporate Bond 1.2% Financials Pacific Life Global Funding, 144A, 3.752%*, 6/2/2018 (Cost $3,000,000) Mortgage-Backed Securities Pass-Throughs 3.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Government National Mortgage Association, 5.5%, 7/15/2035 Total Mortgage-Backed Securities Pass-Throughs (Cost $6,655,140) Asset-Backed 0.9% Credit Card Receivables Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.355%*, 5/16/2016 Discover Card Master Trust, "A2", Series 2007-A2, 0.65%*, 6/15/2015 Total Asset-Backed (Cost $2,005,275) Collateralized Mortgage Obligations 2.3% Federal National Mortgage Association: "FJ", Series 2003-45, 1.761%*, 6/25/2033 "SA", Series 2003-30, Interest Only, 7.401%***, 10/25/2017 "FE", Series 2003-118, 0.75%*, 12/25/2033 "FT", Series 2003-102, 0.65%*, 10/25/2033 Government National Mortgage Association: "FD", Series 2001-30, 1.204%*, 3/20/2031 "FY", Series 2002-76, 0.554%*, 12/16/2026 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.7%*, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $5,060,169) Government & Agency Obligations 82.1% US Government Sponsored Agency 3.2% Federal National Mortgage Association, 1.746%*, 8/8/2011 US Treasury Obligations 78.9% US Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (b) 2.125%, 2/15/2040 (b) 2.375%, 1/15/2025 (b) 2.5%, 1/15/2029 (b) 3.625%, 4/15/2028 (b) US Treasury Inflation-Indexed Notes: 0.5%, 4/15/2015 0.625%, 4/15/2013 (b) 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 1.875%, 7/15/2015 (b) 2.0%, 1/15/2016 US Treasury Note, 3.625%, 2/15/2020 (b) Total Government & Agency Obligations (Cost $174,442,389) Short-Term US Treasury Obligations 3.9% US Treasury Bills: 0.144%**, 10/20/2011 (a) 0.149%**, 10/20/2011 (a) 0.159%**, 6/23/2011 (a) 0.176%**, 4/7/2011 (a) 0.191%**, 7/28/2011 (a) 0.212%**, 4/7/2011 (a) 0.244%**, 6/30/2011 (a) 0.92%**, 6/16/2011 (a) Total Short-Term US Treasury Obligations (Cost $8,696,559) Shares Value ($) Common Stocks 0.9% Financials American Capital Agency Corp. (REIT) (Cost $1,889,591) Securities Lending Collateral 48.1% Daily Assets Fund Institutional, 0.22% (c) (d) (Cost $106,913,172) Cash Equivalents 2.9% Central Cash Management Fund, 0.17% (c) (Cost $6,494,817) % of Net Assets Value ($) Total Investment Portfolio (Cost $315,157,112)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate notes are securities whose yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. These securities are shown at their current rate as of March 31, 2011. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of March 31, 2011. +The cost for federal income tax purposes was $316,141,255. At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $6,644,517. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,357,873 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,713,356. (a) At March 31, 2011, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (b) All or a portion of these securities were on loan amounting to $84,566,348. In addition, included in other assets and liabilities, net are pending sales, amounting to $18,723,954, that are also on loan (see Notes to Consolidated Financial Statements). The value of all securities loaned at March 31, 2011 amounted to $103,290,302, which is 46.4% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At March 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 6/15/2011 ) 10 Year US Treasury Note USD 6/21/2011 ) 2 Year US Treasury Note USD 6/30/2011 98 Total net unrealized depreciation ) At March 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 6/21/2011 79 10 Year Japanese Government Bond JPY 6/9/2011 1 ) Federal Republic of Germany Euro-Bund EUR 6/8/2011 25 United Kingdom Long Gilt Bond GBP 6/28/2011 Total net unrealized appreciation At March 31, 2011, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (e) Long Positions 4/21/2011 1 % Barclays Capital Pure Beta DJ-UBSCI Excess Return Index 4/21/2011 2 % Citi Cubes Dow Jones-UBS Weighted Index 4/21/2011 3 % Dow Jones-UBS Commodity Index 4/21/2011 5 % Dow Jones-UBS Commodity Index 3 Month Forward 4/21/2011 4 % Dow Jones-UBS Commodity Index 3 Month Forward 4/21/2011 3 % Goldman Dow Jones- UBS Commodity Excess Return E95 Strategy 4/21/2011 5 % Merrill Lynch Commodity Index eXtra LDA Excess Return Index 4/21/2011 6 % UBS Basket ) Short Positions 4/21/2011 4 % Dow Jones-UBS Commodity Index ) 4/21/2011 1 % Dow Jones-UBS Commodity Index ) 4/21/2011 5 % Dow Jones-UBS Commodity Index ) 4/21/2011 2 % Dow Jones-UBS Commodity Index ) Total net unrealized appreciation (e) There are no upfront payments on commodity-linked swaps, therefore unrealized appreciation (depreciation) is equal to their value. At March 31, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 5/28/2010 6/1/2012 2 % Citi Global Interest Rate Strategy Index 3/16/2011 4/25/2011 1 % Barclays Commodities Producers Currency Index — Total unrealized appreciation Counterparty: 1Barclays Bank PLC 2Citigroup, Inc 3The Goldman Sachs & Co. 4Morgan Stanley 5Merrill Lynch & Co., Inc 6UBS AG At March 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 4/19/2011 UBS AG USD CAD 4/19/2011 UBS AG USD NOK 4/19/2011 UBS AG USD SEK 4/19/2011 UBS AG CHF USD 4/19/2011 UBS AG GBP USD 4/19/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD JPY 4/19/2011 ) UBS AG EUR USD 4/19/2011 ) UBS AG NZD USD 4/19/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, commodity-linked swap contracts, total return swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Corporate Bond $
